Case: 21-10856     Document: 00516445491          Page: 1     Date Filed: 08/24/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         August 24, 2022
                                   No. 21-10856                           Lyle W. Cayce
                                                                               Clerk

   Selina Marie Ramirez, individually and as Independent
   Administrator of, and on behalf of, the Estate of
   Gabriel Eduardo Olivas and the heirs-at-law of
   Gabriel Eduardo Olivas, and as parent, guardian, and
   next friend of and for female minor SMO; Gabriel
   Anthony Olivas, individually,

                                                            Plaintiffs—Appellants,

                                       versus

   City of Arlington, Texas,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:20-CV-7


   Before Jolly, Elrod, and Haynes, Circuit Judges.
   E. Grady Jolly, Circuit Judge:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10856      Document: 00516445491           Page: 2    Date Filed: 08/24/2022




                                     No. 21-10856


          This case arises out of a tragic police encounter that resulted in the
   death of Gabriel Eduardo Olivas in 2017. Plaintiffs, the decedent’s family
   members, sued two Arlington police officers and the City of Arlington (“the
   City”). The defendants moved to dismiss. The district court denied all three
   defendants’ motions to dismiss. The two police officers appealed on the basis
   of qualified immunity, and last year, this Court reversed and directed the
   district court to dismiss all claims against the individual officers. Ramirez v.
   Guadarrama, 3 F.4th 129, 137 (5th Cir. 2021), cert. denied, 142 S. Ct. 2571
   (2022).
          On remand, the district court properly dismissed the plaintiffs’ claims
   against the individual officers. In addition to dismissing plaintiffs’ claims
   against the individual officers, the district court sua sponte dismissed their
   Monell v. Department of Social Services, 436 U.S. 658 (1978) claim against the
   City with prejudice. This sua sponte dismissal of the claim against the City is
   the subject of this appeal. We conclude that the district court’s sua sponte
   dismissal of plaintiffs’ Monell claim against the City was error. Accordingly,
   we VACATE the district court’s judgment as to the City of Arlington and
   REMAND for further proceedings.
                                          I.
          The facts of this case are set forth in our prior opinion. Ramirez, 3
   F.4th at 132-33. To resolve the issues before us, however, we set forth some
   additional background facts.
          Plaintiffs sued the City and two Arlington police officers, Officer
   Guadarrama and Sergeant Jefferson, regarding the death of Olivas in 2017. In
   their first amended complaint, plaintiffs alleged two sets of claims. First, they
   alleged that the two police officers used excessive force in tasing the suicidal
   Olivas while soaked in gasoline, causing him to burst into flames and die.
   Second, they alleged that the City’s policies, practices, and/or customs were




                                          2
Case: 21-10856       Document: 00516445491          Page: 3    Date Filed: 08/24/2022




                                     No. 21-10856


   moving forces behind and proximately caused Olivas’s death pursuant to
   Monell v. Department of Social Services, 436 U.S. 658 (1978).
          Officer Guadarrama and Sergeant Jefferson asserted qualified immun-
   ity and moved to dismiss the complaint. The City also moved to dismiss. The
   district court denied all three motions to dismiss. The City then answered
   Plaintiffs’ complaint. The individual officers, however, filed an interlocutory
   appeal of the district court’s decision regarding their assertion of qualified
   immunity. This Court reversed and remanded to the district court with in-
   structions to dismiss the claims against both officers with prejudice. Ramirez,
   3 F.4th at 137.
          On remand, plaintiffs filed a “Motion for Amended Scheduling Or-
   der.” In the City’s responsive filing captioned, “Response to Plaintiffs’ Mo-
   tion for Amended Scheduling Order,” it argued that plaintiffs’ motion to
   amend the scheduling order “should be denied because there is no longer a
   viable claim against the City.” Thus, according to the City, plaintiffs’ claims
   against it should be dismissed with prejudice and the district court should
   enter a final judgment. In plaintiffs’ reply, they did not engage with the City’s
   substantive argument that plaintiffs’ claims against it should be dismissed.
   Instead, they pointed out that the City’s response argued “only the viability
   of underlying claims” and failed to present any responsive argument to their
   motion, which merely sought to clarify the court’s scheduling order.
          In response to plaintiffs’ motion to amend the scheduling order, the
   district court issued an order dismissing all of plaintiffs’ claims with preju-
   dice—including their Monell claim against the City. The district court rea-
   soned that “[s]ince the Fifth Circuit has held that neither Guadarrama nor
   Jefferson violated Olivas’s rights, the City cannot be liable. Accordingly,
   Plaintiffs’ claims against the City of Arlington are DISMISSED with preju-
   dice.” Plaintiffs timely appealed.




                                          3
Case: 21-10856         Document: 00516445491                Page: 4       Date Filed: 08/24/2022




                                           No. 21-10856


                                                 II.
           A district court’s decision to dismiss, whether sua sponte or on a Rule
   12(b)(6) motion, is reviewed de novo. See Miller v. Sam Houston State Univ.,
   986 F.3d 880, 888 (5th Cir. 2021); Century Sur. Co. v. Blevins, 799 F.3d 366,
   371 (5th Cir. 2015).
                                                III.
           In this circuit, “a district court may dismiss a claim on its own motion
   as long as the procedure employed is fair.” Davoodi v. Austin Indep. Sch. Dist.,
   755 F.3d 307, 310 (5th Cir. 2014). “More specifically, ‘fairness in this context
   requires both notice of the court’s intention and an opportunity to respond’
   before dismissing sua sponte with prejudice.” Carver v. Atwood, 18 F.4th 494,
   498 (5th Cir. 2021) (quoting Carroll v. Fort James Corp., 470 F.3d 1171, 1177
   (5th Cir. 2006)). Failure to provide both notice and opportunity to respond
   before sua sponte dismissal with prejudice constitutes reversible error. 1 See
   Davoodi, 755 F.3d at 310; Carroll, 470 F.3d at 1177. There is, however, one
   narrow exception. “Pre-dismissal notice and opportunity to respond are not
   needed ‘if the plaintiff has [already] alleged his best case.’” Carver, 18 F.4th
   at 498 n.1 (quoting Brown v. Taylor, 829 F.3d 365, 370 (5th Cir. 2016)). “A
   plaintiff has alleged his best case if the plaintiff has (1) repeatedly declared
   the adequacy of that complaint in response to the defendant’s motion to


           1
             The City’s argument that “even if error is found in a sua sponte dismissal, if the
   error is harmless[,] the Court should not reverse” is inapplicable in this case because the
   cases it relies on to support this proposition involve a district court entering summary
   judgment sua sponte without notice. See Lexon Ins. Co., Inc. v. Fed. Deposit Ins. Corp., 7 F.4th
   315, 320 (5th Cir. 2021) (reviewing entry of summary judgment sua sponte without notice
   for harmless error); see also Atkins v. Salazar, 677 F.3d 667, 678 (5th Cir. 2011) (“We review
   for harmless error a district court’s improper entry of summary judgment sua sponte
   without notice.”). In this case, however, the district court sua sponte dismissed plaintiffs’
   Monell claim with prejudice. It did not sua sponte enter summary judgment. Therefore,
   based on the procedural posture of this case, we do not review for harmless error.




                                                  4
Case: 21-10856      Document: 00516445491           Page: 5    Date Filed: 08/24/2022




                                     No. 21-10856


   dismiss and (2) refused to file a supplemental complaint even in the face of a
   motion to dismiss.” Id. (internal quotations omitted).
          Turning to the facts of this case, the district court sua sponte dismissed
   plaintiffs’ Monell claim with prejudice. The district court acted sua sponte
   because it dismissed plaintiffs’ claims in response to plaintiffs’ housekeeping
   motion to amend the court’s scheduling order. It was not presented with a
   properly filed motion to dismiss or a motion for summary judgment.
          Since the district court acted sua sponte when it dismissed plaintiffs’
   Monell claim with prejudice, plaintiffs needed notice of the court’s intention
   and an opportunity to respond. Carver, 18 F.4th at 498. But here, plaintiffs
   had neither notice, nor an opportunity to respond. The district court never
   gave any indication of its intent to dismiss the Monell claim. Notice of the
   City’s desire to seek dismissal is insufficient to satisfy the notice
   requirement. See, e.g., Carroll, 470 F.3d at 1177 (fairness requires “notice of
   the court’s intention” (emphasis added)); Davoodi, 755 F.3d at 310 (same);
   Miller, 986 F.3d at 888 (same). Additionally, plaintiffs lacked adequate
   opportunity to respond because the local rules governing reply briefs would
   have forced them to defend the merits of their case in less time, and with
   fewer pages, than if they responded to a properly filed motion to dismiss.
   Compare N.D. Tex. Local Rule 7.1(e) (“A response and brief to an opposed
   motion must be filed within 21 days from the date the motion is filed.”), and
   7.2(c) (“[A] brief must not exceed 25 pages (excluding the table of contents
   and table of authorities).”), with 7.1(f) (“[A] party who has filed an opposed
   motion may file a reply brief within 14 days from the date the response is
   filed.”), and 7.2(c) (“A reply brief must not exceed 10 pages.”). In short, a
   plaintiff is not required to marshal all their arguments defending their
   complaint and cram them into a reply brief when confronted with
   defendant’s argument to dismiss the complaint with prejudice smuggled into
   a “Response to Plaintiffs’ Motion for Amended Scheduling Order.”



                                          5
Case: 21-10856        Document: 00516445491              Page: 6      Date Filed: 08/24/2022




                                         No. 21-10856


           Finally, the “best case” exception to the notice and opportunity to
   respond requirements does not apply in this case. As previously discussed,
   “[a] plaintiff has alleged his best case if the plaintiff has (1) repeatedly
   declared the adequacy of that complaint in response to the defendant’s
   motion to dismiss and (2) refused to file a supplemental complaint even in
   the face of a motion to dismiss.” Carver, 18 F.4th at 498 n.1. Neither scenario
   occurred here. The City did not file a motion to dismiss, 2 and plaintiffs did
   not repeatedly declare the adequacy of their complaint or refuse to file an
   amended complaint in the face of a motion to dismiss. 3 Accordingly, the
   “best case” exception does not apply.
                                              IV.
           We sum up. In this case, the district court erred by sua sponte
   dismissing plaintiffs’ Monell claim against the City of Arlington with
   prejudice without providing the plaintiffs notice or an opportunity to
   respond. Furthermore, the “best case” exception does not apply.
   Accordingly, we VACATE the district court’s judgment as to the City of
   Arlington and REMAND for further proceedings.
                                                    VACATED and REMANDED.




           2
            Procedurally, the City could not file a motion to dismiss on remand because it had
   already answered the complaint. See Fed. R. Civ. P. 12(b) (“A motion asserting any
   [Rule 12(b)] defenses must be made before pleading if a responsive pleading is allowed.”).
           3
             On appeal, plaintiffs assert that if given the opportunity they would amend their
   Monell claim against the City and proceed under one or more alternative theories that are
   not premised upon the alleged constitutional violations by Officer Guadarrama and
   Sergeant Jefferson. This Court need not address the merits of those alternative Monell
   theories at this stage. See Carver, 18 F.4th at 498 (speculating about plaintiff’s possible
   options to avoid sovereign immunity by amending her complaint).




                                               6
Case: 21-10856         Document: 00516445491              Page: 7       Date Filed: 08/24/2022




                                          No. 21-10856


   Haynes, Circuit Judge, dissenting:
          The majority opinion concludes that the district court acted sua
   sponte when it dismissed Plaintiffs’ Monell 1 claim. I respectfully disagree. A
   court acts sua sponte when it does so “[w]ithout prompting or suggestion,”
   or “on its own motion.” Sua Sponte, Black’s Law Dictionary (11th
   ed. 2019). The court did not do so here. Rather, the City requested dismissal
   of Plaintiffs’ Monell claim on two separate occasions: first, in its motion to
   dismiss Plaintiffs’ amended complaint, and second, in its opposition to
   Plaintiffs’ motion for an amended scheduling order. After each request,
   Plaintiffs were afforded the opportunity to respond—yet, in the latter
   instance, Plaintiffs failed entirely to address whether their claim is precluded
   by our decision in Ramirez v. Guadarrama, 3 F.4th 129 (5th Cir. 2021) (per
   curiam). On these facts, I disagree with the notion that the district court
   acted on its own motion. I therefore respectfully dissent.




          1
              Monell v. Department of Social Services, 436 U.S. 658 (1978).



                                                 7